Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the 
arguments do not apply to the references being used in the current rejection.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.


Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 1, 3-6, and 8 are objected to because of the following informalities: 
In Claim 1, “the piezoelectric films” should be --piezoelectric films--
In Claim 3, “the polarization direction of each of the plurality of pMUT cells” should be --a polarization direction of each of the plurality of pMUT cells--
In Claims 4 and 8, “the pMUT cells” should be --the plurality of pMUT cells-- 
In Claims 5-6, “of the pMUT cell” should be –of each of the plurality of pMUT cells--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by Hajati (U.S. Publication No. 2014/0117812; hereinafter Hajati”).
Regarding claim 1, Hajati discloses an ultrasound transducer (Figs. 1-3/5; [Abstract]) in which a plurality of piezoelectric micromachined ultrasound transducer (pMUT) cells (Figs. 1/5, 101/516; [Abstract]) are arranged (Figs. 1/5), wherein: the plurality of pMUT cells (Figs. 1/5, 101/516; [Abstract]) each have one of a plurality of resonance frequencies (Figs. 1-3/5; different resonant frequencies for differently sized piezoelectric membranes - [0037] – “As resonance frequency is a function of membrane size (with a higher frequency associated with smaller membrane size), when a given electrical drive signal is applied to a channel, a particular frequency response is induced, or when a given frequency response is returned through a media, it generates a particular electrical sense signal.”), each of the plurality of pMUT cells (Figs. 1/5, 101/516; [Abstract]) includes a piezoelectric film (Figs. 1-3/5; “piezoelectric membranes” [Abstract]) that is polarized (Figs. 1-3/5; [0048] – “An opposite electrode configuration from that depicted in each of FIGS. 2A-2C is also possible.”; “receives a time varying voltage drive signal” [0049]; “signal generating means apply and electrical drive signal” [0052]) in a first direction (Figs. 2-3, direction depending on voltage applied and drive/sense/reference electrode configuration; shift of electric charges is induced by an external electric field created by application of voltage - [0049]; [0052]) that is a thickness direction (Figs. 2-3) or a second direction (Figs. 2-3, direction depending on voltage applied and drive/sense/reference electrode configuration that is opposite to first direction; [0048]; shift of electric charges is induced by an external electric field created by application of voltage - [0049]; [0052])) that is opposite (Figs. 2-3; [0048]) that to the first direction (Figs. 2-3, direction depending on voltage applied and drive/sense/reference electrode configuration; shift of electric charges is induced by an external electric field created by application of voltage - [0049]; [0052]), and the piezoelectric films film (Figs. 1-3/5; “piezoelectric membranes” [Abstract]) of different pMUT cells (Figs. 1/5, different pMUT cells in array 101/516; [Abstract]) have different polarization directions (Figs. 1-3/5, polarization directions vary and depend on voltage applied and membrane size and drive/sense/reference electrode configuration; shift of electric charges is induced by an external electric field created by application of voltage - [0049]; [0052]) when the different pMUT cells (Figs. 1/5, different pMUT cells in array 101/516; [Abstract]) have different resonance frequencies (Figs. 1-3/5; different resonant frequencies for differently sized piezoelectric membranes - [0037]).  
Regarding claim 2, Hajati discloses the ultrasound transducer (Figs. 1-3/5; [Abstract]) according to claim 1, wherein: the plurality of pMUT cells (Figs. 1/5, 101/516; [Abstract]) have two types (Figs. 1-3/5; first and second resonant frequency bands - [0049]) of resonance frequencies that are different from each other (Figs. 1-3/5; different resonant frequencies for differently sized piezoelectric membranes - [0037] – “As resonance frequency is a function of membrane size (with a higher frequency associated with smaller membrane size), when a given electrical drive signal is applied to 
Regarding claim 3, Hajati discloses the ultrasound transducer (Figs. 1-3/5; [Abstract]) according to claim 1, further comprising: a polarizer (Figs. 1-3/5; [0052] –“signal generating means apply and electrical drive signal”) configured to switch (Figs. 1-3/5; [0052] –“switch network 512”) the polarization direction (Figs. 2-3, polarization directions vary and depend on voltage applied and membrane size and drive/sense/reference electrode configuration; shift of electric charges is induced by an external electric field created by application of voltage - [0049]; [0052]) of the piezoelectric film (Figs. 1-3/5; “piezoelectric membranes” [Abstract]) of each of the plurality of pMUT cells (Figs. 1/5, 101/516; [Abstract]) to the first direction (Figs. 2-3, direction depending on voltage applied and drive/sense/reference electrode configuration; shift of electric charges is induced by an external electric field created by application of voltage - [0049]; [0052]) or the second direction (Figs. 2-3, direction depending on voltage applied and drive/sense/reference electrode configuration that is opposite to first direction; [0048]; shift of electric charges is induced by an external electric field created by application of voltage - [0049]; [0052])); and a controller (Figs. 1-3/5, 510; [0052]) configured to control (Figs. 1-3/5, 510; [0052]) the polarizer (Figs. 1-3/5; [0052] –“signal generating means apply and electrical drive signal”) to switch (Figs. 1-3/5; [0052] –512”) the polarization direction (Figs. 1-3/5, polarization directions vary and depend on voltage applied and membrane size and drive/sense/reference electrode configuration; shift of electric charges is induced by an external electric field created by application of voltage - [0049]; [0052]) of the piezoelectric film (Figs. 1-3/5; “piezoelectric membranes” [Abstract]) to the first direction (Figs. 2-3, direction depending on voltage applied and drive/sense/reference electrode configuration; shift of electric charges is induced by an external electric field created by application of voltage - [0049]; [0052]) or the second direction (Figs. 2-3, direction depending on voltage applied and drive/sense/reference electrode configuration that is opposite to first direction; [0048]; shift of electric charges is induced by an external electric field created by application of voltage - [0049]; [0052])).  
Regarding claim 4, Hajati discloses the ultrasound transducer according to claim 3, wherein: the controller (Figs. 1-3/5, 510; [0052]) controls (Figs. 1-3/5, 510; [0052]) the polarizer (Figs. 1-3/5; [0052] –“signal generating means apply and electrical drive signal”) so that two adjacent ones of the pMUT cells (Figs. 1/5, two adjacent cells in array 101/516; [Abstract]) are polarized in directions different from each other (Figs. 2-3, polarization directions vary and depend on voltage applied and membrane size and drive/sense/reference electrode configuration; shift of electric charges is induced by an external electric field created by application of voltage
Regarding claim 5, Hajati discloses the ultrasound transducer (Figs. 1-3/5; [Abstract]) according to claim 3, wherein: the controller (Figs. 1-3/5, 510; [0052]) controls (Figs. 1-3/5, 510; [0052]) the polarizer (Figs. 1-3/5; [0052] –“signal generating means apply and electrical drive signal”) so as to switch (Figs. 1-3/5; [0052] –“switch network 512”) a piezoelectric direction (Figs. 2-3; [0051]) of the pMUT cell (Figs. 1/5, 101/516; [Abstract]) based on a target part (Figs. 1-3/5; [0051] – “…desired (e.g., facing the area(s) to be imaged).”) to be imaged (Figs. 1-3/5; [0051] – “…the MUT array 516 is a MUT housed in a handle portion 514 which may be manipulated by machine or by a user of the apparatus 500 to change the facing direction and location of the outer surface of the MUT array 516 as desired (e.g., facing the area(s) to be imaged). Electrical connector 520 electrically couple channels of the MUT array 516 to a communication interface external to the handle portion 514.”) by the ultrasound transducer (Figs. 1-3/5; [Abstract]).  
Regarding claim 6, Hajati discloses the ultrasound transducer according to claim 3, wherein: the controller (Figs. 1-3/5, 510; [0052]) controls (Figs. 1-3/5, 510; [0052]) the polarizer (Figs. 1-3/5; [0052] –“signal generating means apply and electrical drive signal”) so as to switch (Figs. 1-3/5; [0052] –“switch network 512”) the piezoelectric direction (Figs. 2-3; [0051]) of the pMUT cell (Figs. 1/5, 101/516; [Abstract]) between a time (Figs. 1-3/5; “…between transducer elements oscillating in different modes can result in destructive interaction, which is generally a result of the harmonic modes being out of phase. In embodiments herein, membranes of a particular channel are both 
Regarding claim 7, Hajati discloses an ultrasound diagnostic apparatus (Figs. 1-3/5; [Abstract]; [0051]) comprising the ultrasound transducer (Figs. 1-3/5; [Abstract]) according to claim 1.  
Regarding claim 8, Hajati discloses the ultrasound transducer (Figs. 1-3/5; [Abstract]) according to claim 3, wherein: the controller (Figs. 1-3/5, 510; [0052]) controls (Figs. 1-3/5, 510; [0052]) the polarizer (Figs. 1-3/5; [0052] –“signal generating means apply and electrical drive signal”) such that two adjacent ones (Figs. 1-3/5, 111A/121A) of the pMUT cells (Figs. 1/5, 101/516; [Abstract]) are polarized (Figs. 1-3/5, polarizations vary and depend on voltage applied and membrane size and drive/sense/reference electrode configuration; shift of electric charges is induced by an external electric field created by application of voltage - [0049]; [0052]) in a same direction (Figs. 1-3/5, same polarization for same voltage applied, same membrane size, same drive/sense/reference electrode configuration; shift of electric charges is induced by an external electric field created by application of voltage - [0049]; [0052]) at a time (Figs. 1-3/5; “…between transducer elements oscillating in different modes can result in destructive interaction, which is generally a result of the harmonic modes being out of phase. In embodiments herein, membranes of a particular channel are both dimensioned and spatially arranged so as to mitigate such destructive interaction between membranes within a channel, or crosstalk between proximate channels, when multiple modes of oscillation are present.” [0035]) of transmitting (Figs. 1-3/5; “…when a given frequency response is returned polarizations vary and depend on voltage applied and membrane size and drive/sense/reference electrode configuration; shift of electric charges is induced by an external electric field created by application of voltage - [0049]; [0052]) in directions inverted (Figs. 1-3/5, directions inverted when same voltage is applied to same membrane size to different electrodes of same drive/sense/reference electrode configuration; shift of electric charges is induced by an external electric field created by application of voltage - [0049]; [0052]) with respect to each other (Figs. 1-3/5, 111A/121A) at a time (Figs. 1-3/5; “…between transducer elements oscillating in different modes can result in destructive interaction, which is generally a result of the harmonic modes being out of phase. In embodiments herein, membranes of a particular channel are both dimensioned and spatially arranged so as to mitigate such destructive interaction between membranes within a channel, or crosstalk between proximate channels, when multiple modes of oscillation are present.” [0035]) of receiving (Figs. 1-3/5; “…when a given electrical drive signal is applied to a channel, a particular frequency response is induced,...” [0037]) an ultrasound wave (Figs. 1-3/5; “…the ultrasonic transducer apparatus 500 is for generating and sensing pressure waves in a medium, such as water, tissue matter, etc.” [0051]).
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837